DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/21 & 11/22/21 & 12/29/21 & 03/11/22 & 05/05/22 & 06/06/22 & 08/03/22 & 09/02/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended (to correct formal matters) as follows: 
Claim 1 is amended to read on line 2 “… having” instead of “…having –“, and on line 12 to read “… a direction normal to…”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-9, the closest prior art (see references cited on PTO 892 and IDS, especially Sundaram et al. ‘117) disclose a method of assembling a semiconductor device assembly, the method comprising: providing a substrate (organic or glass package substrate; see figs. 1e&3-4 and related text; see remaining of disclosure for more details), the substrate having a first (top) surface; a second (bottom) surface opposite the first surface; through vias 110 extending into the substrate and projecting from the second surface of the substrate (see fig. 7); a first contact (a top pad in the footprint of the logic die) at the first surface; a second contact (a bottom pad in the footprint of the logic die) at the second surface; and at least one test pad (left most pad or probe pads; see fig. 6) at one or both of the first and second surface; operably coupling a memory stack of dies (explicit on the figures) to the first contact; and operably coupling a controller (logic die) to the second contact, as recited in independent claim 1. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein at least one through via projects beyond the controller in a direction normal to the second surface of the substrate and away from the memory stack of dies.
Re claims 10-13, the closest prior art (see references cited on PTO 892 and IDS, especially Sundaram et al. ‘117) disclose a method of assembling a semiconductor device assembly, the method comprising: providing a substrate (organic or glass package substrate; see figs. 1e&3-4 and related text; see remaining of disclosure for more details), the substrate having a first (top) surface; a second (bottom) surface opposite the first surface; through vias 110 extending into the substrate and projecting from the second surface of the substrate (see fig. 7); a first contact (a top pad in the footprint of the logic die) at the first surface; a second contact (a bottom pad in the footprint of the logic die) at the second surface; operably coupling a memory stack of dies (explicit on the figures) to the first contact; and operably coupling a controller (logic die) to the second contact, as recited in independent claim 10. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising an interconnect configured to operably connect the through vias to the first contact and to the second contact.
 Re claims 14-20, the closest prior art (see references cited on PTO 892 and IDS, especially Sundaram et al. ‘117) disclose a method of assembling a semiconductor device assembly, the method comprising: providing a substrate (organic or glass package substrate; see figs. 1e&3-4 and related text; see remaining of disclosure for more details), the substrate having a first (top) side; a second (bottom) side opposite the first side; a first contact (a top pad in the footprint of the logic die) at the first side; a second contact (a bottom pad in the footprint of the logic die) at the second side; a first test pad (on of the leftmost or probe pads; see fig. 6) at the first side; a second test pad (another one of the leftmost pads) at the first side; a first exposed through via 110 (one in the footprint of the logic die) extending into the substrate and projecting from the second side of the substrate (see fig. 7); and a second exposed via 110 (another one in the footprint of the logic die) extending into the substrate and projecting from the second side of the substrate (see fig. 7); and operably coupling a memory stack of dies (explicit on the figures) to the first contact; and operably coupling a controller to the second contact, as recited in independent claim 14. But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising operably coupling the memory stack of dies to the first contact between the first test pad and the second test pad; and operably coupling the controller to the second contact between the first exposed via and the second exposed via.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899